Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a method of antithrombotic treatment comprising administering a pharmaceutically effective amount of an Angelica gigas Nakai extract to a patient in need of the inhibition of platelet aggregation.

Group II, claim(s) 5-9, drawn to a method of prevention or treatment of vascular diseases comprising administering a pharmaceutically effective amount of an Angelica gigas Nakai extract to a patient in need of prevention or treatment of the vascular disease.

Group III, claim(s) 10-11, drawn to a method of preparing an antithrombotic agent or an antithrombotic health functional food comprising a step of preparing an Angelica gigas Nakai extract by extracting Angelica gigas Nakai with water, ethanol, or a combination thereof.

IV, claim(s) 13, 14, and 16, drawn to a method of preparing a pharmaceutical composition or a health functional food for prevention, treating, or amelioration of a vascular disease, comprising a step of preparing an Angelica gigas Nakai extract by extracting Angelica gigas Nakai with water, ethanol, or a combination thereof.

Group V, claim(s) 18, drawn to a method of  prevention or treatment of a gastrointestinal disorder induced by a non-steroidal anti-inflammatory drug, comprising administering a pharmaceutically effective amount of an Angelica gigas Nakai extract to a patient in need of the prevention or treatment of the gastrointestinal disorder.

Group VI, claim(s) 19 and 21, drawn to a method of preventing or treating a vascular disease, comprising co-administering an Angelica gigas Nakai extract and an antithrombotic agent to a patient in need of preventing or treating the vascular disease.

Group VII, claim(s) 20 and 22, drawn to a method of anti- inflammation, analgesic, or prevention or treatment of an inflammatory disease, comprising co-administering an Angelica gigas Nakai extract and a non-steroidal anti-inflammatory drug to a patient in need of anti-inflammation, analgesic, or prevention or treatment of an inflammatory disease.


	The inventions listed as Groups I-VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As KR 101404168 B1 teaches the technical feature of: The present invention relates to a pharmaceutical composition and a health functional food no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          This application contains claims directed to more than one species groups of the generic invention.  These species groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species groups are as follows: 
1. The many different vascular diseases in claims 8 and 16.

Applicant is required, in reply to this action, to elect a single species from each species group (e.g., one species from species group 1, one from species group 2, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species from each species group, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1655